   Case 2:20-cv-04499-ODW-GJS Document 7 Filed 08/12/20 Page 1 of 1 Page ID #:74

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case           2:20-cv-04499-ODW-GJS                                      Date     August 12, 2020
 No.
 Title          Gary L. Kilbourn v. Warden



 Present:                    Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                                 N/A
                  Deputy Clerk                                      Court Reporter / Recorder
         Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                    None present                                           None present

 Proceedings:             (IN CHAMBERS) Order to Show Cause Why Rhines Stay Should
                          Not Be Vacated

       On June 18, 2020, at Petitioner’s request, the Court issued an Order that granted a
Rhines1 stay in this case [Dkt. 6, “Stay Order”]. The Stay Order provided that, “[w]ithin
45 days of this Order and every 60 days thereafter, Petitioner must file a brief Status
Report, in which he advises the Court of the status of his state habeas proceeding(s).” In
addition, the Stay Order provided that “Petitioner is cautioned that the failure to comply
with these requirements may result in the Court ordering the stay to be vacated nunc pro
tunc.”

       It is now 55 days past the issuance of the Stay Order and Petitioner has not filed
the initial Status Report ordered. Accordingly, Petitioner is ORDERED TO SHOW
CAUSE why the Rhines stay in this case should not be vacated nunc pro tunc. By no
later than September 11, 2020, Petitioner shall file a Response to this Order To Show
Cause explaining why the Rhines stay should continue. Alternatively, by that same
September 11, 2020 deadline, Petitioner simply may file the required initial Status
Report. The failure to comply will result in the vacating of the Rhines stay.

         IT IS SO ORDERED.

         1
                 See Rhines v. Weber, 544 U.S. 269 (2005).


                                                                                       Initials of preparer _efc___
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                      Page 1 of 1
